                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION

LA VERNE FOSTER,                               )
                                               )
                           Plaintiff,          )
                                               )
                      v.                       )      No. 1:17-cv-04271-JRS-DLP
                                               )
MEGAN J. BRENNAN, Postmaster                   )
General, United States Postal Service,         )
Great Lakes Region,                            )
                                               )
                           Defendant.          )

                                         ORDER

      This matter comes before the Court on the Plaintiff’s Motion for Depositions

(Dkt. 91). The Motion was referred to the Undersigned for a ruling and, for the

reasons set forth below, is hereby DENIED.

      In the present Motion, the Plaintiff requests leave to take depositions of

twenty-one (21) employees of the United States Postal Service and further requests

that the Court provide a court reporter or stenographer for said depositions. The

Defendant filed a response, arguing that the Plaintiff’s Motion is deficient generally

under the Federal Rules of Civil Procedure.

      As required by Federal Rule of Civil Procedure 30(a)(2)(A)(i), the Plaintiff has

requested leave of the Court to conduct more than ten depositions. While the

request itself is proper, other deficiencies exist that force this Court to deny the

Plaintiff’s Motion. Pursuant to Federal Rule of Civil Procedure 30(b)(3)(A), the party

noticing the deposition bears the costs of recording said deposition. Nothing in the
statute governing in forma pauperis proceedings requires the Court to pay, or

waive, the discovery costs of an in forma pauperis litigant. See, e.g., 28 U.S.C.

1915(c), (d); McNeil v. Lowney, 831 F.2d 1368 (7th Cir. 1987). The Court can provide

a conference room in which a deposition may take place, but the responsibility for

securing and paying a court reporter or stenographer falls to the Plaintiff herself.

Without a showing that the Plaintiff has secured these services, the Court cannot in

good faith grant her Motion.

      Additionally, the Court finds that twenty-one (21) depositions of the

Defendant’s officers and employees is cumulatively burdensome. See C.A. v. Amli at

Riverbend LP, No. 1:06-cv-1736-SEB-JMS, 2008 WL 1995451, at *2 (S.D. Ind. May

7, 2008). This ruling, however, does not address whether the deposition of any one

specific officer or employee of the Defendant would be unduly burdensome.

      This ruling also does not preclude the Plaintiff from working with counsel for

the Defendant to schedule individual depositions of the Defendant’s employees.

“The parties are reminded that discovery is supposed to be a cooperative endeavor,

requiring minimal judicial intervention.” Amli, 2008 WL 1995451, at *2 (citing

Airtex Corp. v. Shelley Radiant Ceiling Co., 536 F.2d 145, 155 (7th Cir. 1976)).

       So ORDERED.


       Date: 12/17/2018
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system.

La Verne Foster
5305 Cotton Bay Drive West
Indianapolis, IN 46254-4520
